DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2021 has been entered. Claims 6-7 are new and pending.

 Information Disclosure Statement
	As the English version of the first non-patent literature document reference listed in the IDS filed 10/06/2018 has not yet been made available to the Examiner, the reference has yet to be considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalentics et al (US 2017/0087670) KALEN in view of Helvajian (US 2017/0227408) hereinafter HELVA (already of record), Gold (US 2018/0292355) hereinafter GOLD (already of record), Wescott et al (US 2015/0041025) hereinafter WES (already of record), and Dane et al (US 2005/0094256) hereinafter DANE (already of record).

As for claim 6, KALEN teaches a method for composite additive manufacturing with dual-laser beams for laser melting and laser shock (selective laser sintering using two laser beams combined with laser shock preening) [0008; 0039; Fig. 2 #1 and 10]. The following steps are performed:
	Cladding (a deposition of a fresh layer of powder) [0039] is done on metal powder (on a non-solidified powder which can be metallic) [Fig. 2 #7; 0045; 0002] to form a cladding region (ablative layer) [Fig. 2 #9; 0039]. A continuous laser beam forms a cladded region using heat (a standard SLM process is performed) [0003; 0039]. 
	A shock forging is done on the cladding region using a second pulse laser beam via a shock wave mechanical effect (laser shock preening is performed in particular a warm laser shock preening is performed) [0034-36; 0039]. 
	The material in the cladding region is stacked to form a work piece (multiple layers are formed using a standard SLM process) [0003; 0039]. 
	The heating effect of the first continuous laser beam generates a molten pool in the cladding region (as the area undergoes selective laser melting i.e. SLM) [0002; 0039], a temperature of the molten pool is monitored and controlled (as the parts are heated and maintained at a temperature, the laser shock peening is performed during the selective laser melting process therefore the Examiner understands the peening step to be performed while the material is in a molten state) [0034; 0036]. 
	The second pulse laser beam [Fig. 2 #10] performs shock forging on material in the cladding region to generate plasmas (by performing laser shock peening, in particular during the selective laser melting which the Examiner understands to mean that the laser shock peening is applied while the laser 
	There is a coaxial (as the powder dispensed follows along the same horizontal axis of building) powder feeding amount (a new powder layer) which is monitored and controlled by a powder feeder (a deposition system), the coaxial powder feeding amount determines a thickness and an area of the cladding region (by setting up the areas that will undergo SLM) [0003; 0039].
	KALEN further teaches that the first laser can be used to control the temperature [0041] and that generally the shock wave intensity of the second laser is adjusted according to an area (as a gap is used to fine tune the intensity of the shock wave) [0039] and that the number of layers (i.e. the depth) treated by the laser shock peening process depends on the penetration of the CRS field [0032].
	KALEN does not teach:
That a temperature is monitored online through a temperature sensor.
 
	HELVA teaches an additive manufacturing process [0042] that employs a pulsed laser [0043-44] which controls the temperature of a beam by monitoring online through a temperature sensor (an acoustic detector with an additional low powered laser, the monitoring also occurs in real time which the Examiner understands to mean online in addition this is done using a controller) [0015; 0043-44] according to different characteristics of machined metal materials (as the temperature measurement is done on metals, and the laser power is among the parameters adjusted, the laser power understood to correspond to temperature) [0048]. This allows for the reduction of defects (by enabling the metal materials to be in a temperature range that is most favorable for plastic forming, the Examiner understands that favorable plastic forming conditions are ones in which defects are prevented or reduced) [0048].


KALEN/HELVA do not teach: 
A light spot size of the second pulse laser beam being determined according to the cladding region.
A moving speed of the second laser shock forging is matched with the first laser cladding speed.
A distance from a center of a light spot of the second pulse laser beam to an edge of a light spot of the first continuous laser beam is determined by the laser cladding speed of the first continuous laser beam.

GOLD teaches an additive process which employs lasers [0032] and which suggests that laser power, moving speed (scan speed), focal spot size, and overlap of lasers (i.e. a distance from a center of a light spot of a laser to another, the Examiner understands that in a moving process, this means that the distance is adjusted or maintained according to how the other spot is moving i.e. its speed) affect the surface finish and either make the surface finish rougher or smoother (i.e. these parameters affect the regional features) [0032]. 
The determination of optimum or workable ranges of the laser spot size, moving speeds, and their overlap to achieve rough/smooth surface finish would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the moving speeds of both respective lasers (the scan size), the laser spot size of both respective lasers, and how much they overlap (which the Examiner understands 

KALEN/HELVA/GOLD do not teach the forging frequency being determined according to the cladding region and a pulse width being determined according to the thickness of the cladding region.

WES teaches a substantially similar process (additive manufacturing of a metallic component using an initial layer to melt followed by a pulsed laser peening) [Abstract] wherein the frequency, energy, and duration of the pulsed laser affects the depth [0037]. KALEN further teaches that the depth is an important factor to consider in regards to parameters of the second pulsed laser [KALEN: 0032].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the frequency according to the thickness of the layer of KALEN/HELVA/GOLD as taught by WES in order to reach the appropriate penetration depths required by KALEN. 

KALEN/HELVA/GOLD/WES do not teach the pulse width of the second laser being adjusted according to the thickness of the cladding region. 
DANE teaches a process of laser peening [0024] wherein forging parameters of the second short-pulse laser beam are monitored and controlled by a light beam quality detector or apparatus (SBS phase conjugation system) [0052-0056; 0081-0082]; a pulse width of the second short-pulse laser beam is determined according to a thickness of the material in the cladding region (as the pulse width depends on the thickness of the substrate worked upon) [0045; 0082], so that the material along a depth of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the pulse width of the second pulse laser of KALEN/HELVA/GOLD/WES as taught by DANE in order to reduce damage to the apparatus and to offer high stability despite temperature variations and mechanical vibrations along with allowing for a full and thorough forging. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalentics et al (US 2017/0087670) Kalentics et al (US 2017/0087670) KALEN in view of Helvajian (US 2017/0227408) hereinafter HELVA (already of record), Gold (US 2018/0292355) hereinafter GOLD (already of record), Wescott et al (US 2015/0041025) hereinafter WES (already of record), and Dane et al (US 2005/0094256) hereinafter DANE (already of record) as applied to claim 6 and further in view of Lu et al (US 2018/0258509) hereinafter LU (already of record).

As for claim 7, KALEN/HELVA/GOLD/WES/DANE teach claim 6 and that the shock forging occurs on the front of the work piece (as the surface is understood to be the front) [see claim 1]. WES further teaches that an on-line process negates the need for costly post processing [0040] and HELVA further 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to detect the parameters of KALEN/HELVA/GOLD/WES/DANE in an on-line manner in order to negate the need for costly post-processing and to prevent defects. 

KALEN/HELVA/GOLD/WES/DANE do not teach an exact angle that the shock forging occurs at or a square or circular spot or its exchange. 
LU teaches a method of laser shock peening [Abstract; 0018-0022] where the laser uses a square spot [0028], The square laser and method of its use lead to a uniform compressive residual stress layer which eliminates the boundary effect and that can produce a surface that is smoother [0007].

Therefore it would have been obvious for an ordinary artisan to incorporate the square spot and method of its use of Lu into the second pulse laser of KALEN/HELVA/GOLD/WES/DANE in order to eliminate the boundary effect and to produce a smoother surface in the work product. As the method of LU is applied to a laser peening process one of ordinary skill in the art would have expected success.

Response to Arguments
Applicant’s arguments and amendments with respect to claims 6-7 have been considered and as new claim 6 requires that the temperature be at a forging temperature that it overcame reference WES as previously utilized in the prior office action. It is clear that WES expects the forging to occur to a crystallized bead. However, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712